[Watts Water Technologies, Inc. letterhead] January 7, 2010 Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attention:John Hartz, Senior Assistant Chief Accountant Re:Watts Water Technologies, Inc. Form 10-K for the Fiscal Year Ended December 31, 2008 Form 10-Q for the Fiscal Quarter Ended March 29, 2009 Form 10-Q for the Fiscal Quarter Ended June 28, 2009 Form 10-Q for the Fiscal Quarter Ended September 27, 2009 File No. 001-11499 Dear Mr. Hartz: On behalf of Watts Water Technologies, Inc. (the “Company”), I have set forth below responses to the comments to the Company’s Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2008 and Quarterly Reports on Form 10-Q for the
